DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.

Applicant’s Submission of a Response
Applicant’s submission of a response was received on 07/13/2022. Presently, claims 1-7, 9-16 and 18-23 are pending.

Allowable Subject Matter
Claims 1-7, 9-16, and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach all of the limitations of the independent claim in a single reference. Additionally, the combination of prior art does not appear to explicitly disclose “control of each one of the plurality of virtual objects associated to the given team is assigned and reassigned,” (emphasis added). This is interpreted to mean that it is not the group of objects that are assigned to particular player, but rather that each one of the objects can be separately assigned and reassigned throughout play of the game. This interpretation does not appear in the prior art. This interpretation is further agreed upon by Applicant in the arguments when they sates, “for each one of the plurality of virtual objects, control is separately assigned and reassigned by the team captain to enable control by at least two of the client devices, respectively,” (arguments, page 8, emphasis in original).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715